DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 8-11 refer to a memory.  The specification  (paragraph 0013) defines memory as a non-transitory tangible medium.  Thus in the claims, memory is interpreted to mean a non-transitory tangible medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS6067325 in view of Hyatt et al (2017/0028631).
	JPS6067325 discloses a pneumatic transport system for powder material that includes a conduit (5), a source of air pressure (blower 18) that pulls air through the conduit, multiple sources of powder material (1,2,3,4) that feed into a single stream before entering the separator, a separator (15) to remove powder from the stream, a flow meter detecting the flow of the gas stream after the separator (paragraph 0001), and a controller (14) to adjust the rate of flow of the stream of air.  It would have been obvious to one of ordinary skill in the art that the system of JPS6067325 be used in an additive manufacturing machine because pneumatic transport systems are known to be used in supplying powder in an additive manufacturing machine as evidenced by Hyatt et al (Fig.1).  Having the instructions on a memory as in claims 8-11 and executed by a controller would have been obvious to one of ordinary skill in the art because JPS6067325 employs a controller and it widely known that controllers operate using instruction from a memory.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS6067325 in view of Hyatt et al (2017/0028631) as applied to claims 1-3 and 8-14 above, and further in view of Perry’s Chemical Engineers’ Handbook pages 10-13 through 10-14.
	JPS6067325 does not indicate the type of flow meter.  However, use of a venturi flow meter would have been obvious to one of ordinary skill in the art because venturi flow meters are typically used for measuring gas flow as evidenced by Perry’s Chemical Engineers’ Handbook.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS6067325 in view of Hyatt et al (2017/0028631) as applied to claims 1-3 and 8-14 above, and further in view of Sanders (202/0066746).
	Sanders discloses a pneumatic transport system in which powder is feed from a feeder(10) through a rotary airlock that introduces the powder into a conduit to send a stream of powder and air to a separator (16) while isolating air pressure  upstream and downstream.  It would have been obvious to one of ordinary skill in the art to use a feeder for the powder in the transport system of JPS6067325 feds the powder and isolates the air pressure because this is common in pneumatic transport systems as evidenced by Sanders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 10 of copending Application No. 16/607883 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application fully encompass the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walukiewicz et al (2014/0199126).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754